TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00717-CR


Stephany Schubert, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
NO. 38404, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Stephany Schubert has filed a motion for extension of time to file her
notice of appeal.  In her motion, she explains that the trial court's judgment placing her on deferred
adjudication was signed on October 19, 2009, and that the notice of appeal, although prepared on
October 19, was inadvertently never filed until December 4, 2009.  The deadline for filing the notice
of appeal was November 18, and the fifteen-day extension period expired on December 3.  Because
the notice of appeal was not filed until December 4, after the deadline and extension period had run,
we cannot exercise jurisdiction over this appeal.  See Slaton v. State, 981 S.W.2d 209, 210 & n.3
(Tex. Crim. App. 1998) ("If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal."); Olivo v. State, 918 S.W.d 519, 522 (Tex. Crim.
App. 1996) ("A timely notice of appeal is necessary to invoke a court of appeals' jurisdiction.").
	Because the notice of appeal was not filed within the thirty-day deadline or the
fifteen-day extension period that followed, we have no choice but to deny the motion for extension
of time and dismiss the appeal for want of jurisdiction.  See Slaton, 981 S.W.2d at 210.

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   January 28, 2010
Do Not Publish